Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 1 of 46 PageID #:3988




                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


T.S. et al.,
                                                  Case No. 1:16-cv-08303
                     Plaintiffs,
                                                  Honorable Chief Judge
               v.                                 Rebecca Pallmeyer

Twentieth Century Fox Television, a division of
Twentieth Century Fox Film Corporation et al.,

                     Defendants.



           GOVERNMENT DEFENDANTS’ MEMORANDUM OF LAW
    IN OPPOSITION TO PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
               AND REPLY MEMORANDUM IN SUPPORT OF
          DEFENDANTS’ MOTION TO DENY CLASS CERTIFICATION
     Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 2 of 46 PageID #:3988



                                                    TABLE OF CONTENTS

                                                                                                                                          Page

1.        PRELIMINARY STATEMENT ....................................................................................... 1

2.        FACTS ............................................................................................................................... 8

3.        LEGAL STANDARD ...................................................................................................... 23

4.        ARGUMENT ................................................................................................................... 26

          (a)        Plaintiffs Cannot Satisfy Rule 23(a)’s Typicality Requirement .......................... 28

          (b)        Plaintiffs Cannot Satisfy Rule 23(b)(3)’s Predominance Requirement ............... 32

          (c)        Plaintiffs Cannot Satisfy Rule 23(b)(1)(B) .......................................................... 38

CONCLUSION ............................................................................................................................ 39




                                                                       i
   Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 3 of 46 PageID #:3988




                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)

CASES

Amgen Inc. v. Conn. Ret. Plans & Trust Funds,
  568 U.S. 455 (2013) .................................................................................................................23

Bell v. Wolfish,
    441 U.S. 520 (1979) .......................................................................................................4, 25, 26

Brieger v. Tellabs, Inc.,
    245 F.R.D. 345 (N.D. Ill. 2007) ...............................................................................................29

Butler v. Sears, Roebuck & Co.,
   727 F.3d 796 (7th Cir. 2013) ...................................................................................................35

Comcast Corp. v. Behrend,
  569 U.S. 27 (2013) ...................................................................................................................23

In re: Delta/AirTran Baggage Fee Antitrust Litig.,
    317 F.R.D. 675 (N.D. Ill. 2016) ...............................................................................................34

Dobbey v. Mitchell-Lawshea,
   806 F.3d 938 (7th Cir. 2015) ...................................................................................................29

Dochak v. Polskie Linie Lotnicze Lot S.A.,
   No. 15 C 4344, 2017 WL 2362570 (N.D. Ill. May 30, 2017) .................................................23

French v. Owens,
   777 F.3d 1250 (7th Cir. 1985) .................................................................................................31

Gallagher v. City of Winlock, Wash.,
   287 Fed. Appx. 568 (9th Cir. 2008) .........................................................................................29

Harper v. Sheriff of Cook County,
   581 F.3d 511 (7th Cir. 2009) .............................................................................................24, 38

Kaplan v. Pomerantz,
   132 F.R.D. 504 (N.D. Ill. 1990) ...............................................................................................32

King v. Berks Cnty. Jail Sys. Supervisor Officials,
   No. 19cv0389, 2019 WL 2123575 (E.D. Pa. May 14, 2019) ..................................................30

Kingsley v. Hendrickson,
   135 S. Ct. 2466 (2015) .........................................................................................................6, 26




                                                                    ii
   Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 4 of 46 PageID #:3988




Messner v. Northshore Univ. Healthsystem,
   669 F.3d 802 (7th Cir. 2012) .............................................................................................34, 35

Miranda v. County of Lake,
   900 F.3d 335 (7th Cir. 2018) ...........................................................................................5, 6, 26

Mulvania v. Sheriff of Rock Island County,
   850 F.3d 849 (7th Cir. 2017) .........................................................................................5, 25, 34

Neil v. Zell,
   275 F.R.D. 256 (N.D. Ill. 2011) ...............................................................................................38

Nistra v. Reliance Trust Co.,
    No. 16 C 4773, 2018 WL 835431 (N.D. Ill. Feb. 13, 2018) ....................................................38

Ortiz v. Fibreboard Corp.,
   527 U.S. 815 (1999) ...........................................................................................................24, 38

Oshana v. Coca-Cola Bottling Co.,
   225 F.R.D. 575 (N.D. Ill. 2005), aff’d sub nom. Oshana v. Coca-Cola Co.,
   472 F.3d 506 (7th Cir. 2006) ...................................................................................................39

Parko v. Shell Oil Co.,
   739 F.3d 1083 (7th Cir. 2014) .................................................................................................24

Pavone v. Meyerkord & Meyerkord, LLC,
   321 F.R.D. 314 (N.D. Ill. 2017) ...............................................................................................24

Payton v. County of Kane,
   308 F.3d 673 (7th Cir. 2002) ...................................................................................................23

Penna. Chiropractic Ass’n v. Blue Cross Blue Shield Ass’n,
   286 F.R.D. 355 (N.D. Ill. 2012) ...............................................................................................29

Phillips v. Sheriff of Cook County,
   828 F.3d 541 (7th Cir. 2016) ........................................................................................... passim

Physicians Healthsource, Inc. v. Allscripts Health Sols., Inc.,
   254 F. Supp. 3d 1007 (N.D. Ill. 2017), reconsideration denied, No. 12cv3233,
   2017 WL 4682734 (N.D. Ill. Oct. 18, 2017)............................................................................32

Portis v. City of Chicago, Ill.,
   613 F.3d 702 (7th Cir. 2010) ...................................................................................................38

Potts v. Manos,
   No. 11 C 3952, 2017 WL 4340157 (N.D. Ill. Sept. 29, 2017) .................................................28




                                                                  iii
   Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 5 of 46 PageID #:3988




Red Barn Motors, Inc. v. Next Gear Capital, Inc.,
   915 F.3d 1098 (7th Cir. 2019) .................................................................................................23

Reed v. Bowen,
   __ Fed. Appx. __, 2019 WL 1873026 (7th Cir. Apr. 26, 2019) ........................................27, 31

Romero-Arrizabal v. Ramos,
   No. 16-cv-5967, 2019 WL 1281968 (N.D. Ill. Mar. 20, 2019) ...................................26, 27, 29

Rowell v. Voortman Cookies, Ltd.,
   No. 02cv0681, 2005 WL 1026715 (N.D. Ill. Apr. 27, 2005) ..................................................28

Smith v. Dart,
   803 F.3d 304 (7th Cir. 2015) .............................................................................................30, 31

Spano v. The Boeing Co.,
   633 F.3d 574 (7th Cir. 2011) ...................................................................................................38

Spokeo, Inc. v. Robins,
   136 S. Ct. 1540 (2016) .......................................................................................................23, 30

Stile v. Cumberland County Jail,
    No. 2:12-cv-260-JAW, 2013 WL 1881300 (D. Me. Mar. 26, 2013) .......................................23

Suchanek v. Sturm Foods, Inc.,
   764 F.3d 750 (7th Cir. 2014) ...................................................................................................30

Wal-Mart Stores, Inc. v. Dukes,
   564 U.S. 338 (2011) .................................................................................................................23

Young v. Blozinski,
   __ Fed. Appx. __, 2019 WL 2084441 (7th Cir. May 13, 2019) ..............................................30

STATUTES, RULES & REGULATIONS

Fed. R. Civ. P. 23 ................................................................................................................... passim

OTHER AUTHORITIES

Fourteenth Amendment ...................................................................................................................5




                                                                     iv
     Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 6 of 46 PageID #:3988



         On October 17, 2018, the “Government Defendants” in this matter—Cook County, the

Chief Judge of Cook County Circuit Court, and Superintendent Leonard Dixon of the Cook County

Juvenile Temporary Detention Center (the “JTDC”); and the “Fox Defendants” (Twentieth

Century Fox Television, or “TCFTV”; Fox Broadcasting Company; and Twenty-First Century

Fox, Inc. n/k/a TFCF Corporation), moved pursuant to Fed. R. Civ. P. 23(c) and (d)(1)(D) for an

order that plaintiffs T.S. and Q.B. (“Plaintiffs”) cannot satisfy Rule 23. See Dkt. No. 212 (“Denial

Mem.”). On April 12, 2019, Plaintiffs filed a motion seeking to certify a class pursuant to Rules

23(b)(1)(B) and (b)(3). See Dkt. No. 235 (“Pl. Mem.”). This memorandum is the Government

Defendants’ reply in support of their motion and their opposition to Plaintiffs’ motion.

1.       PRELIMINARY STATEMENT

         Q.B.’s and T.S.’s actual complaints about the conditions of their detention when TCFTV

filmed scenes from Empire at the JTDC in the summer of 2015 are far different from what they

falsely alleged in their Second Amended Complaint (“SAC”). For purposes of the instant motions

for and against class certification, what matters most is that their actual claims are too

individualized and atypical to satisfy Rule 23 and therefore cannot proceed on behalf of a putative

class. It must be said, however, that T.S.’s and Q.B.’s actual claims, accurately pleaded, never

would have survived pleading-stage motions to dismiss and will not survive summary judgment.

         Q.B.’s and T.S.’s individual claims differ considerably, which is not surprising given their

different statuses within the JTDC. Q.B.’s propensity for fights and poor behavior designated him

a “Level 1” detainee with few privileges, and he resided within the “Center” at the JTDC reserved

for serious disciplinary cases. Q.B.’s only two complaints about the supposed impact of Empire

filming both arose on one day: June 23, 2015. He claims that the residents of his “pod” of detainees

did not receive their usual hour of off-pod recreation that afternoon, and that when his grandmother

arrived to visit with him that evening, JTDC staff turned her away. But Q.B. was on a “behavior


                                                  1
  Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 7 of 46 PageID #:3988



plan” that day and committed a rules infraction that morning which had led to additional discipline.

Other residents on his pod who were not on behavior plans had normal visitations that day. If Q.B.

still wants to argue that Empire filming, rather than his own actions, caused either of his alleged

deprivations on June 23, proving or disproving those claims would entail purely individual

inquiries that would not advance the claims of any other detainee at the JTDC.

        T.S. resided in a different Center than Q.B.’s, and his mostly good behavior while detained

earned him fairly consistent “Level 4” status, with the most privileges. He had an atypically long

stay at the JTDC and was present for all 14 of the days that TCFTV filmed across June, July, and

August 2015. He asserts five personal claims. First, he contends that his pod missed one day of

off-pod recreation, although JTDC records from that day show otherwise. Second, one evening

visit with his mother lasted 41 minutes rather than 45 minutes, although nothing in the record

suggests that this had anything to do with Empire. Third, on one day when TCFTV was filming

in the JTDC’s 1302-square-foot visitation area, T.S.’s visit with his mother occurred in a 1148-

square-foot classroom instead. Fourth, on one or two days, T.S. had summer school classes on his

pod rather than in a classroom, and he contends that these classes were less effective. Fifth, he

claims that a “Free Write” class, which he might have attended on one afternoon, was canceled for

lack of a classroom, but JTDC staff testified his attendance at “Free Write” classes was sporadic.

        These claims by T.S. and Q.B. are individual and minor, not systemic and severe, and

therefore do not measure up to the high bar that the Seventh Circuit set for class certification in

Phillips v. Sheriff of Cook County, 828 F.3d 541 (7th Cir. 2016). Phillips involved claims of

inadequate medical care at a detention facility, including episodic failures to treat serious illnesses.

Even so, the Seventh Circuit held that class certification was inappropriate in Phillips because the

plaintiffs had not established “systemic deficiencies” that “rendered the medical treatment

constitutionally inadequate for all [detainees].” Id. at 554.


                                                   2
  Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 8 of 46 PageID #:3988



       Medical care had featured prominently in T.S. and Q.B.’s SAC. Indeed, the SAC survived

dismissal only because they alleged that TCFTV filmed in the JTDC’s medical area and thereby

“depriv[ed] the juvenile detainees [of] access to the infirmary” and caused “the denial of sick-call

requests.” Dkt. No. 73 at 9. T.S. and Q.B. have admitted, however, that this central allegation

was false. See Dkt. No. 142, pg. 1 (conceding no filming occurred in the medical area). Nurses

made rounds every day during filming, as normal. Even the movement logs Plaintiffs submitted

(e.g., Pl. Ex. 19) show detainees from Q.B.’s pod being escorted normally to and from the medical

area on these days. In other words, Plaintiffs cannot even approach the type of claims that failed

to win class certification in Phillips. And with the medical claims no longer operative, their

individual stories about other aspects of their detention show neither “systemic deficiencies” nor

any actionable deprivations at all. For this reason, their motion could not and did not cite a single

case, pre- or post-Phillips, in which any court certified a damages class for claims like theirs.

       Because Plaintiffs cannot satisfy the Phillips standard, their motion throws up a dense fog

of distortions. They wrongly portray Phillips as “bad law,” misstate the discovery record, and

urge the Court to see this case as they wish it to be rather than what it actually is. Their motion

begins with the false premise that this Court “already has held ‘that there was no legitimate

governmental purpose’” for Cook County’s decision to permit filming. Pl. Mem.at 3 (emphasis

added). Not so. Judge St. Eve, in ruling on Defendants’ motion to dismiss, held only that

Plaintiffs’ unproved complaint “adequately alleged that there was no legitimate governmental

purpose.” Dkt. No. 73 at 10 (emphasis added). This Court has made no findings with respect to

the legitimacy of the government’s objectives, and in discovery, JTDC officials, led by

Superintendent Leonard Dixon, articulated numerous beneficial purposes that they both intended

to achieve and did achieve by permitting TCFTV to enter.




                                                  3
  Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 9 of 46 PageID #:3988



       Just as importantly, Plaintiffs’ motion rips the term “legitimate governmental objective”

from its context. In Bell v. Wolfish, 441 U.S. 520, 539 (1979), the Supreme Court wrote that “if a

restriction or condition [of pretrial detention] is not reasonably related to a legitimate goal—if it is

arbitrary or purposeless—a court permissibly may infer that the purpose of the governmental action

is punishment that may not constitutionally be inflicted upon detainees qua detainees.” Id.

(emphasis added). That emphasized “may” is critical: The question relevant to class certification

here is whether Plaintiffs, in the course of trying to prove that restrictions imposed on them were

“arbitrary,” “purposeless,” and “[un]related to a legitimate goal,” and which therefore may lead to

an inference of an intent to “punish,” will do so through evidence applicable commonly to all

putative members of their class. The facts as borne out through discovery, summarized below,

show conclusively that the answer to this question is a resounding “no.”

              In June 2015, Cook County and TCFTV executed an agreement permitting TCFTV
               to enter the JTDC to film scenes for Empire but requiring TCFTV to defer at all
               times to the JTDC’s operational priorities. Cook County granted TCFTV access to
               the JTDC on June 21–26, July 13–16, and August 23–26, 2015.

              Medical care, including nurses’ daily visits to detainees’ pods and detainees’ access
               to the JTDC’s medical facilities, were uninterrupted and normal on all these days.

              Intake procedures, including detailed mental health screening for new detainees,
               also proceeded normally while TCFTV was at the JTDC. Although the JTDC
               allowed TCFTV to film inside empty pods usually occupied by new arrivals, the
               JTDC made two other pods available for new arrivals’ residency.

              TCFTV filmed on some days in one section of the JTDC’s three-section outdoor
               yard. On those days, the JTDC elected to close either two or all three sections of
               the yard and to conduct recreation indoors for those pods that had been scheduled
               for outdoor activity in the closed areas. Some pods already were scheduled for
               indoor recreation on those days and therefore were not affected.

              On four days, TCFTV filmed in the JTDC’s regular visitation area. The JTDC
               moved scheduled visitation to a slightly smaller classroom. This affected only
               detainees whose scheduled visitation fell on those days and who had visitors.

              The JTDC gave TCFTV use of some of the building’s classrooms to use on filming
               days. School was not in session during the June or August filming periods.
               Summer school was held on the three days in July, and the JTDC arranged for

                                                   4
    Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 10 of 46 PageID #:3988



               classes to be held in detainees’ pods for those days. The JTDC also cancelled or
               rescheduled some nonschool programs that would have been held in the
               classrooms, which affected only those detainees who were eligible to sign up for
               such programs and who would have signed up and been chosen for them.

              None of these changes were discussed between the JTDC and TCFTV.

              Dixon—whom the federal government has recognized as an expert in juvenile
               corrections—had prior experience with allowing a studio to film at a detention
               facility. Based on this experience, he believed that allowing TCFTV to film at the
               JTDC would provide a positive experience for detainees and staff, and he sought to
               maximize those benefits. For example, he arranged for detainees on good behavior
               to meet privately with actor Chris Rock, who starred in the Empire episodes.
               Terrence Howard, who plays Empire’s male lead, has since returned to the JTDC
               to meet with detainees and hold programming.

        The need for individual inquiries into what actually happened to T.S. and Q.B., and to

balance the benefits that each detainee received against the alleged impacts on him in particular,

is why Plaintiffs’ brief could not cite analogous cases in which classes were certified. In discussing

the “punishment” standard applicable to their claims, Plaintiffs cited only nonclass cases involving

abhorrent actions taken against individuals in those other cases, such as when a detainee was

“handcuffed while [trying] to urinate,” or “handcuffed…to a light pole in an empty parking lot”

and left alone as a “prank.” Pl. Mem. at 29. Nothing even remotely like that occurred here.

        Assuming for purposes of this motion that T.S. or Q.B. still has a claim, all the key liability

questions, as in Phillips, “can only be answered by looking at the unique facts of each detainee’s

case,” and therefore “are incapable of being solved on a classwide basis.” Phillips, 828 F.3d at

556. Plaintiffs’ brief (at 30) falsely contends that Mulvania v. Sheriff of Rock Island County, 850

F.3d 849 (7th Cir. 2017), overruled Phillips by setting forth a different standard for class

certification. The reality, though, is that Mulvania made no mention at all of Phillips, and Phillips

continues to control how this Court must analyze Plaintiffs’ motion for class certification.1


1
 Plaintiffs appear to have based their “bad case law” assertion (Pl. Mem. at 2) on the Seventh
Circuit’s statement in Miranda v. County of Lake, 900 F.3d 335, 352 (7th Cir. 2018) that “medical
care claims brought by pretrial detainees under the Fourteenth Amendment are subject only to the

                                                  5
 Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 11 of 46 PageID #:3988



        Because granular examination of T.S.’s and Q.B.’s actual experiences is fatal to Plaintiffs’

attempt to certify a class, Plaintiffs’ brief argues a set of facts very different from the discovery

record. They pretend, for example, that they still have a medical claim to assert. Even if they do,

however, it is not one that satisfies Phillips. Plaintiffs said in interrogatory responses that T.S. had

an unmet medical need, but T.S.’s deposition revealed that to be a farce: His “unmet need” was a

prurient joke about the size of his penis. T.S. admitted that when he made real complaints during

filming, about headaches and a toothache, JTDC staff responded appropriately, with pain relievers

for the former and a prompt dentist visit for the latter. Plaintiffs’ brief thus now tries a new tack

based on testimony from Q.B. about having seen an unnamed other detainee with an untreated

bloodshot eye during filming. See Pl. Mem. at 25. JTDC officials have examined the chart of the

person whom they think Q.B. had in mind and found no such complaint, but even if Q.B.’s

recollection is correct, this is not evidence that filming affected any, much less all, medical

treatment at the JTDC. See Phillips, 828 F.3d at 554 (denying class certification absent “systemic

deficiencies” that “rendered the medical treatment constitutionally inadequate for all [detainees]”).

        Discovery having disproved Plaintiffs’ claim that detainees were widely denied medical

care, they now stress a new claim, not pleaded in their SAC. They contend that TCFTV’s presence

caused the JTDC to alter its intake procedures by curtailing administration of a computerized

psychological screening test, placing new detainees directly into the JTDC’s general population

without evaluation, and “overpopulat[ing]” the JTDC. Pl. Mem. at 12–14. This claim, however,

holds no more water than Plaintiffs’ false claim that the medical center was “closed.” The

documents Plaintiffs submitted with their motion (e.g., Pl. Exs. 18 & 24) show that the intake


objective unreasonableness inquiry identified in Kingsley [v. Hendrickson, 135 S. Ct. 2466
(2015),]” and not a standard of “deliberate indifference.” See Pl. Mem. at 28 (discussing Miranda).
As will be explained in this memorandum, however, Plaintiffs no longer have any actionable
“medical care claims.” More importantly, Miranda was not a class action, and nothing in it calls
into question the soundness of the class certification analysis in Phillips.

                                                   6
    Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 12 of 46 PageID #:3988



process continued normally on days Empire filmed. Newly arrived detainees (which T.S. and Q.B.

were not) received comprehensive psychological screening before being placed in one of the

residential Centers. The records of detainees taken in during filming confirm this. The computer

test indeed was not given to all new arrivals, but this was not because of filming: a terminal was

down, and a since-terminated employee was derelict in not administering the test on numerous

occasions both during and after the filming period. As for supposed “overpopulation,” each pod’s

occupancy goes up and down on a daily basis, no pod ever had more detainees than it had one-bed

secure rooms to hold them, and the total population never exceeded the JTDC’s recommended

capacity. Indeed, Plaintiffs concede in their brief that having pods “rearranged and combined” is

a standard practice at the JTDC. Pl. Mem. at 8. Again, there is nothing here that amounts to

“punishment” or that satisfies the Phillips standards for class certification.

        Plaintiffs separately claim that Dixon breached a fiduciary duty to them. This claim

requires them to show that Dixon put them at substantial risk of harm. But just as Plaintiffs’ civil

rights claim will turn on highly individualized facts about whether the specific restrictions they

allege were imposed on them both amounted to “punishment” and were caused by the filming, the

same is true of claims that Dixon ignored a substantial risk of harm (which he did not).2

        Plaintiffs are not seeking an injunctive class, nor would a Rule 23(b)(2) class be possible

here because no additional filming is contemplated by TCFTV or by anyone else. This is a

proposed damages class, and there is no precedent for certifying such a class in circumstances such

as Plantiffs’. This should not be the first.



2
 Plaintiffs’ also claim intentional infliction of emotional distress. To prevail, they must show that
JTDC officials intentionally inflicted harm on them in order to bring about emotional distress.
Superintendent Dixon’s undisputed testimony that he thought the filming would result in benefits
to detainees should put this claim to rest, but in any event, the evidence of whether any detainee
suffered emotional distress and whether JTDC officials had the intent to create that detainee’s
distress are questions that would be individual to each detainee.

                                                  7
 Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 13 of 46 PageID #:3988



2.     FACTS

       TCFTV Filmed Empire at the JTDC by Agreement with Cook County

       TCFTV produces Empire and films it in Chicago. The show’s first season ended with a

male lead character incarcerated pretrial, and as TCFTV prepared to film the second season in

spring 2015, it sought a filming location, ideally one including a prison “yard,” in which to create

scenes of this character’s detention. A location scout for TCFTV, Jonathan Klemke, saw pictures

of the JTDC, contacted Dixon, and asked if he “would be interested in potentially exploring letting

[TCFTV] use” the JTDC for filming. See Ex. A, 23:8–20; see also Ex. B, 63:9–64:6.

       When Dixon worked at a detention facility in Miami in the 1980s, a movie studio filmed

in both the juvenile and adult wings of that facility. See Ex. B, 105:18–107:23. Dixon believed

that detainees had a positive experience during that filming, and he was receptive to TCFTV’s

request. See id. In particular, he thought detainees at the JTDC would benefit from meeting some

of the stars of Empire. Empire features “African-American actors, and [the JTDC] is basically

African-Americans,” so Dixon (who is African-American himself) “wanted [detainees] to be

exposed to the actors so they could talk to them.” See Ex. B, 110:3–7. He asked TCFTV about

actors’ willingness to do this, and received positive indications from TCFTV, before he decided

to allow filming. See Ex. B, 109:9–110:12.

       Dixon knew that if he allowed TCFTV to film at the JTDC, the JTDC’s operational needs

would take precedence over filming logistics. See Ex B. 68:15–22. TCFTV’s Location Manager,

Brady Breen, who handled most discussions with Dixon, “understood that there had to be some

regulations to how we conducted our business in order for those kids to maintain their time there.

It was important to us.” See Ex. C, 108:12–21. See also id. 111:9–21 (“[T]hat is exactly why there

were meetings sitting in a conference room making sure that we could find a way to work and

maintain the kids’ time in that facility…[t]here was a lot of conversation about how we can


                                                 8
 Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 14 of 46 PageID #:3988



accomplish the work that we want to accomplish and be respectful of what’s going on in the

building, and those guidelines were set very clearly by the team that works at the [JTDC].”). On

this basis, Dixon approved TCFTV’s request to film inside the JTDC. See Ex. B, 88:14–22.

       Cook County presented, and Breen signed without alterations, a Location Agreement

requiring TCFTV to pay $1,500 per day plus reimbursement of certain costs associated with

TCFTV’s access to the facility. See Dkt. No. 212, Ex. A. It stated, “TCFTV acknowledges that

the [JTDC] is a functioning municipal building operating as a residential facility for

juveniles…[and] will cooperate… so that normal operations of the building and its occupants and

access by the public are not disrupted in any manner whatsoever.” See Ex. C, 101:13–21; Dkt.

No. 212, Ex. A. ¶ 1(d). The agreement covered only the June filming period, but TCFTV

subsequently requested access for a few more days in July and then again in August to shoot

additional footage. See Dkt 212, Ex. B. TCFTV received access to the JTDC from June 21–26,

July 13–16, and August 23–26, 2015, all on the same “no disruptions” terms.

       Breen had a clear recollection of being told at one point during filming that the TCFTV

crew had to move away from a location that they had been occupying because JTDC officials

needed to move detainees through that area. See Ex. C, 136:5–13. He remembered “many times”

when crew movements were restricted because JTDC operations and “protect[ing] the kids” took

precedence. See Ex. C, 148:12–20. Location scout Klemke, who also was on-site during filming,

similarly recalled, “occasions when our crew members would have to wait to use elevators and

doorways so that juveniles could be taken to their scheduled activities.” See Ex. A, 26:6–10.

       Normal JTDC Operations

       Each new male detainee at the JTDC is initially housed in an intake or “Alpha” pod, is

assessed over the first 24–72 hours of his detention and then, if he is still detained—some

detentions last less than 48 hours—he is assigned to one of several residential Centers based on,


                                                9
 Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 15 of 46 PageID #:3988



among other things, his prior history of disciplinary issues. See Ex. D, 70:8–13. One Center,

“Wings,” houses female detainees, but neither the SAC nor Plaintiffs’ motion discusses the

experience of female detainees, who go through a different intake process and have a separate

program. See id. 80:12–21. The male Centers are divided into residential “pods,” with each Center

typically having three pods assigned to it. Residents of different Centers are kept separate from

each other. Activities, including recreation and schooling, are conducted by Center or pod, but

detainees within a pod may be subject to different treatment for disciplinary or other reasons. See

Dkt. No. 212 Ex. D, ¶ 14. Pods have individual secured rooms for each detainee, and these open

out to a common area with seating and a separate television area with seating. See id. ¶ 6.

       Once assigned to a Center, detainees have a behavior-driven designation from Level 1 to

4. Detainees attain higher levels by earning “points” through good behavior and participation in

Center programs. See Ex. D, 93:16–95:15. Detainees lacking enough points may not be able to

elect certain activities. See id. Level 4 detainees have the most privileges, including the ability to

sign-up for voluntary classes and first pick of those classes. See Ex. E, 26:16–27:13. Level 3

detainees also can sign up for classes but only after all Level 4 detainees have done so. See id.;

Ex. F, 118:13–119:9. At the other end of the spectrum are Level 1 detainees,such as Q.B., with

more serious behavior issues and the fewest privileges. See Dkt. No. 212, Ex. D, ¶¶ 8–11.

       When the JTDC’s Nancy B. Jefferson (“NBJ”) School is in session, detainees have

breakfast on their pods, go through hygiene, and then are brought down by pod to the school area.

Each Center has its own classrooms, although two Centers may share. See Ex. F, 76:12–19, 77:8–

13. Newly --arrived detainees in the Alpha Center always receive schooling on their pods rather

than being taken to the NBJ School. See Ex. F, 129:11–22. Detainees who are in the medical unit

or are confined to their rooms for disciplinary violations do not attend school. See id. Sometimes,

when staff believe it would be more appropriate for detainees not to travel from their pods to the


                                                 10
 Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 16 of 46 PageID #:3988



NBJ School area on the second floor of the JTDC, “the staff could make a decision and speak to

management and say I think there are some concerns. We will stay upstairs today” rather than

going down to the school. See Ex. F, 129:21–130:15; see also Ex. D, 27:4–10.

       T.S. resided at the JTDC twice. On Aug. 5, 2014, he stayed for just one day. See Ex. G,

17:22–18:7. He then was remanded to the JTDC on Dec. 3, 2014, went through the normal intake

process, and remained there until Sept. 24, 2015. Id. at 18:21–19:7, 86:11–16.

       Between March and May 2015, Q.B. was in and out of the JTDC. Each stay lasted between

two and three weeks. See Ex. H, 14:20–16:12. He then spent six weeks at the JTDC from early

June through mid-July 2015, but was released prior to the time Empire filmed in July. See id.

16:13–20. He returned in August and remained until January 2016. See id. 16:24–17:9.

       T.S. described a normal (school) day for him at the JTDC as involving classes from 8:15

a.m. to 2:45 p.m., followed by a recreation period. He then would shower and remain in his pod’s

common area until bedtime. See Ex. G, 22:8–23:15. On a normal weekend day, T.S. said he

usually would have recreation in the morning, and possibly time in the JTDC’s “game room” or a

visit to his Center’s “Commissary” later in the day to spend his earned points on snacks, but

otherwise would be in his pod’s common area. See id. at. 24:24–25:17.

       Q.B. “had a fight on intake” and therefore was in the “Legacy” Center, which was reserved

for detainees with disciplinary problems. He had “Level 1” status during all times Empire filmed.

See Ex. H, 84:18–85:22, 94:4–19. Q.B. frequently engaged in fights and described his days very

differently from the way T.S. (who most often was a “Level 4”) described his. Q.B. had a much

earlier lights-out time than other detainees had, he could not participate in most voluntary

activities, and he did not usually have Commissary privileges. On typical nonschool days—

unrelated to Empire filming—Q.B. said he spent all but an hour of his day on his pod. See Ex. H,

23:21–24:4, 37:7–-43:20, 84:18–-85:22, 94:4–-19. See also Dkt. No. 212, Ex. D, ¶¶ 8–11.


                                               11
 Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 17 of 46 PageID #:3988



       How Empire Filming Impacted the JTDC

       TCFTV’s “call sheets” for the cast and crew reflect that TCFTV filmed in or used one

section of the outside yard on at least parts of June 22–23, July 13 and 15, and Aug. 23–24. TCFTV

filmed in an unoccupied pod on at least parts of June 22–24, July 13 and 15, and Aug. 23–24. It

filmed in the JTDC’s visiting area on June 24–25 and July 13–14. These all were weekdays. See

Dkt. No. 212, Exs. A and B.

       Dixon told Klemke, “activities had been scheduled in a manner that they wouldn’t impact

our filming and that our filming wouldn’t impact them.” See Ex. A, 26:11–27:1. Breen had no

contact with detainees because officials “were pretty careful about isolating [the cast and crew]

from children that were in there.” See Ex. C, 88:10–18; see also Ex. A, 50:5–6 (“The facility went

out of their way to keep us separated from kids.”). Klemke recalls only “occasionally” seeing

detainees “in the halls in transit” during filming. See Ex. A, 42:16–19.

       Medical Treatment

       At the heart of Plaintiffs’ SAC was their false claim (at ¶¶ 36, 43) that the “[t]he Empire

film crew used the JTDC’s medical area to shoot scenes for the show.” Plaintiffs have admitted

that this was not true. See Dkt. No. 142, pg. 1 (“Fox … argue[s] … that it did not film in the

JTDC’s infirmary. This appears to be correct.”). TCFTV asked to film in the JTDC’s medical

area, but Dixon made clear that neither he nor his staff ever would have allowed that: “There was

no way they were going to film in the infirmary.” See Ex. B, 99:7–19.

       The JTDC’s records confirm that the medical area remained open and unimpeded at all

times. See ECF No. 212 Ex. S. Nurses made their twice-daily rounds to all pods—meeting with

detainees, dispensing medications, and collecting detainees’ Health Service Requests—without

interruption. See Ex. I, ¶¶ 10–14. Sometimes it is necessary for detainees to visit the medical unit,

and Pl. Ex. 19 is a filming-day movement log showing multiple detainees doing so. It is undisputed


                                                 12
 Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 18 of 46 PageID #:3988



that no medical emergencies occurred during filming, and the JTDC’s records reflect that Empire

filming had no impact on health care delivery. See Ex. I, ¶ 16. Put simply, “[n]o medical care was

interrupted during the Empire filming dates.” Id. ¶ 4.

       T.S. agreed that nurses visited his pod twice every day, including during filming, and read

all detainees’ “sick call” slips. If a detainee said, for example, “you had a headache,” the nurse

will call the detainee to the cart for a pain reliever. If the issue was “serious, she’ll call you, ask

about it, put it in a book, and they call you down [to the medical area] later.” See Ex. G, 78:2–

79:21. The supposedly untreated medical issue that T.S. referenced in his interrogatory responses,

which he said he put in “six or seven” sick call slips, was his “problem with my privates,” which

he meant to be a joke. Id. 104:14–105:18. He also “maybe” put in other requests “for like

headaches,” but he received medicine when he did so. Id. 107:22–108:15. He did not recall any

other medical requests. Id. 107:15–17. When prompted, he also remembered that he had a

toothache when Empire filmed, but he said that he was satisfied with his treatment, which included

a prompt dentist visit and a filling. See id. 149:22–150:14; see also Dkt. No. 215, Ex. R.

       Q.B. said he never sought medical care on any filming day. See Ex. H, 72:24–73:2. (This

appears not to be true, however, because Pl. Ex. 19 shows that on June 25, while Q.B. was in the

middle of a 24-hour confinement for fighting, he complained of chest pains and was attended to

by a nurse.) Q.B. testified at his deposition, “one kid” on his pod “had a blood clot in his eye. He

put in sick call. He ain’t get seen until the next week.” Q.B. could not identify this person except

that he had a “Thug Life” tattoo on his stomach. See Ex. H, 106:8–107:10. That description

sufficed for Cermak Health Services to identify the person whom Q.B. likely had in mind, and the

responsible manager inspected this detainee’s chart. See Ex. J, ¶¶ 6–9. The detainee never sought

eye care during the times Empire filmed, and he was seen regularly by nursing and medical staff

on days before, during, and after filming. See id. ¶¶ 9(a)–(b).


                                                  13
 Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 19 of 46 PageID #:3988



       Intake Process

       Plaintiffs’ memorandum correctly states (at 12), “[w]hen detainees enter the JTDC, they

are not immediately assigned to a [permanent] residential pod.” Under normal procedures, a newly

--arrived male detainee spends at least his first one to three days in an Alpha pod, during which he

undergoes various evaluations and JTDC officials decide which of the Centers should house him.

T.S. and Q.B. both went through this process. See Ex. G, 86:11–16; see also Ex H, 85:7–22, 94:4–

19. Plaintiffs posit that because Empire filmed in what is normally an Alpha pod, this must mean

that the JTDC did not put new arrivals through the usual Alpha process. This is not true, however,

and Plaintiffs notably did not ask the multiple JTDC executives whom they deposed about it. They

relied on their Ex. 40, but this was an employee’s thoughts on how Pods 3A and 3B could be freed

for filming, not a record of what actually happened.

       On the days when TCFTV filmed in Pods 3A and 3B, the JTDC used two other pods, 3F

and 5B, for Alpha activities. See Pl Exs. 18 & 24, See Ex. K, 76:9–13, 77:6–12. Other logs show

that detainees who arrived during Empire filming spent one to three days in the Alpha Center,

exactly as they would have under any other circumstances. See Pl. Exs. 18 & 24, See Ex. K, 76:9–

13, 77:6–12. Contrary to the statement in Plaintiffs’ brief (at 14), every detainee who arrived

during filming and who stayed more than a day received a panoply of tests called for by the JTDC’s

“Mental Health Intake Screening and Initial Treatment Plan,” (“MHI”), including face-to-face

exams conducted by trained medical professionals. See Ex. L, ¶¶ 9(b), 15. This has been

confirmed by multiple officials reviewing multiple contemporaneous records. See id. ¶ 15, Ex. J,

¶¶ 5(a)–(b). No detainee was transferred out of Alpha and into a different Center at the JTDC




                                                14
 Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 20 of 46 PageID #:3988



without having been carefully screened by medical staff for mental and physical health issues or

without a normal meeting of the JTDC’s “transfer team.” See Ex. M. ¶¶ 5–6.

       It is true, as Plaintiffs claim, that most male detainees who arrived during Empire filming

did not also take a computerized mental health screening test known as the “MAYSI-2.” See Pl.

Mem. at 13; Pl. Ex. 41. The likely causes of this inconsistent use of MAYSI were one or more

case workers who “consistently failed to administer the MAYSI test” (one of whom was dismissed

as a result) and “technical difficulties” when one of the MAYSI machines was moved.” See Ex.

S, ¶¶ 4–5. The MAYSI, however, was only one component of the JTDC’s overall screening of

new detainees (See Ex. M)—arguably the least important and least reliable because it is self-

administered by detainees rather than reflecting an examination by professionals—and “is not a

necessary tool” in the context of the JTDC’s other screening steps. See Ex. L, ¶¶ 9(d)–11.

       Schooling

       The NBJ School was on breaks during the June and August filming periods. See, e.g., Ex

G, 124:1–125:15; Pl. Mem. at 9–10. When TCFTV filmed on four days in July, summer school

was in session, but Q.B. was not detained on those days. See Ex. H, 101:18–24; Dkt. No. at 9.

T.S. had a court appearance on July 14 and was confined to his room for a disciplinary violation

on July 15. See Ex. G., 136:4–24 & Pl. Ex. 28. Plaintiffs’ only evidence about how classes were

taught on pods during Empire filming in July 2015 thus comes from T.S. based on (at most) his

one or two days of experience on July 13 and/or 16. T.S. said he thought the periods were shorter

because teachers had to move between pods (Ex. G, 30:20–31:5) and that detainees “continued to

play cards and watch TV” during classes (Ex. G, 32:24–33:4). He said he recalled that his math

teacher never came to his pod. See Ex. G, 31:16–21. T.S. could not speak to the experience of

detainees in other pods, however, and Plaintiffs’ motion does not and cannot contend that records

exist pertaining to classes held or not held in particular pods on these days.


                                                 15
 Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 21 of 46 PageID #:3988



       Visitation

       Detainees within each Center were allowed visitation on two specific days per week. See

Pl. Mem. at 15. The JTDC’s records reflect that visitation occurred on every day Empire filmed.

See Ex. N, ¶¶ 5–7; Pl. Ex. 10 (“Visitation was not canceled.”). According to Earl Dunlap, a

compensated witness for Plaintiffs who was the JTDC’s administrator before Dixon, only about

50%–60% of JTDC detainees have regular visitors. See Ex. D, 173:23–174:8.

       On four days when TCFTV filmed in the JTDC’s regular visitation area, JTDC officials

moved visitation from the regular 1302-square-foot room to a classroom. Then–JTDC Supervisor-

in-Charge Gene Robinson “personally oversaw the setup of the alternate, 1148-square-foot

classroom used for visitation … [and] personally designed the table arrangement … to ensure that

visitors had space and privacy consistent with [that] … in the regular visitation room.” See Ex. N,

¶ 6. T.S. and his mother each recalled one visit in this alternate area. See Ex. G, 128:4–129:7, see

also Ex. O, 27:14–21. Q.B. recalls one or two visits in the alternate area, but these were with his

court-appointed “mentor,” not with his family. See Ex. H, 65:13–66:3.

       Plaintiffs opine that the alternate room had too-few tables (see Pl. Mem. at 15), but the

Government Defendants dispute this, and in any event, no testimony suggests that any detainee or

visitor had to wait for an available table. Neither T.S.’s mother nor Q.B.’s grandmother noticed

anything different outside the JTDC on days when Empire was filming, and neither had any trouble

parking in their normal places to visit T.S. and Q.B. during filming. See Ex. O, 15:11–16:2; see

also Ex. P, 11:15–21.

       T.S.’s mother visited T.S. on three days when TCFTV was present at the JTDC. JTDC

records, including visitor logs signed by T.S.’s mother and movement logs for T.S.’s pod, show

that T.S. visited with his mother for 41 minutes during her visit on June 25 and for an hour during

her visits on filming days in July and August. See Dkt. No. 214, Ex. N; see also Ex. Q. Plaintiffs’


                                                16
 Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 22 of 46 PageID #:3988



SAC falsely alleged that T.S.’s mother waited for two hours to visit on one occasion and that the

visit was substantially shortened as a result. See SAC ¶ 47(d). With respect to that June 25 visit,

T.S.’s mother testified, and the JTDC’s records confirm, that after arriving at the JTDC’s visitor

center at 6:35 p.m., she waited a not-atypical 44 minutes before entering the visiting room, where

T.S. had arrived seven minutes earlier. See also Ex. Q. Seven other detainees had visits at the

same time, and they all ended at 8:00 p.m. Plaintiffs’ motion does not explain how a four-minute

reduction in the usual 45-minute visitation period could have been a function of Empire filming,

which was over for the day. Both JTDC records and T.S.’s mother contradict T.S.’s testimony

that “all [his] visitations” during Empire filming were cut from the usual length down to 15

minutes. Compare Ex. G, 42:6–19 with Ex, O, 19:11–27:8.

       Q.B.’s grandmother, V.P., visited Q.B. “once a week or every other week” when he was

detained. See Ex. P, 8:13–17. She said, on a normal day, she would wait “20 minutes, half an

hour” after arriving to meet with Q.B. Id. 10:1–4. On June 23, 2015, V.P. said the cutoff for

visitation was 7:15 p.m., and she arrived at the JTDC “between 6:00 and 6:30.” See id. 10:22–

11:11. When she told the security guard she was there to visit Q.B., “they said no and I [was]

turned away.” Id. 12:7–10. She did not see anyone else being turned away. See id. 13:18–20.

       Q.B. had multiple disciplinary violations on June 23, as the log Plaintiffs submitted as Pl.

Ex. 19 reflects. See Ex. N ¶¶ 10–13. He already was on a “behavior plan” for past fighting, which

meant any further infractions would lead to additional consequences. Id. ¶ 12. Q.B. received

individual discipline for ignoring a guard’s instruction in the morning of June 23 and then, at 2:00

p.m. that day, all residents of Q.B.’s pod were put on room confinement for an hour. See id. ¶¶

13–14. The log shows that multiple detainees in Q.B.’s pod were escorted to the visitation area

for normal visitation, that one detainee still on confinement was allowed to go to visitation only

because the visitor was his attorney, and that another detainee on a behavior plan had regular


                                                17
    Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 23 of 46 PageID #:3988



visitation that evening. Id. ¶ 15. The log does not indicate Q.B.’s whereabouts when his

grandmother arrived or why he was denied visitation. See id. ¶¶ 16-17. Q.B. testified that after

his grandmother left, the guards “called upstairs and like, [Q.B.’s last name], your visit just got

canceled.” He said he later spoke to V.P. and she told him “they turned me around.” See Ex. H,

60:17–62:15. V.P. said Q.B. told her about Empire filming at the JTDC, but he did not say, and

she does not know, whether this was the reason she was not able to visit him. See id. 14:2–15:17.

No one told her why she was not allowed to visit Q.B. on that single occasion. See Ex. P, 10:22–

13:17. The conduct of normal family visitation for the rest of Q.B.’s pod on June 23 disproves

that Empire filming caused any disruption of visitation. See Ex. N. ¶ 15.

        Recreation

        Detainees usually receive an hour of recreation per day. See Pl. Mem at 9. The JTDC has

multiple areas available for detainee recreation, including an outdoor concrete court divided by

walls into three sections (closed in winter but otherwise open when weather and circumstances

permit), two large gyms, and a game room. See Dkt. No. 212, Ex. D, ¶ 13. Because JTDC officials

want to keep pods separated and prevent too many detainees from occupying the same area at

once, they schedule pods for different recreation areas at different times. See id.; see also Ex. D,

35:12–20. JTDC Deputy Executive Director William Steward recalled that the outside yards had

to be closed in July for the installation of new lights and for maintenance. See Ex. F, 260:24–

262:8. The yards thus may not have been usable on July 13–15 even had Empire not filmed in one

section on those days.3 It is undisputed, however, that (1) TCFTV’s use of one part of the yard on




3
  Plaintiffs’ brief quotes from the deposition of JTDC employee Gene Robinson, who they say
testified that “window maintenance had been completed before filming began.” Pl. Mem. at 32.
What Mr. Robinson actually said, in response to the question “[d]o you know when the window
replacement project was done?,” was “you can’t quote me exactly, not an exact date, no, but I
know at that time [of filming] we were doing window replacements…. I don’t believe it was

                                                18
 Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 24 of 46 PageID #:3988



two days in June, two in July, and two in August 2015 put that section out of use for detainees;

and (2) JTDC officials decided, without discussion with TCFTV, to close one or both of the other

outdoor sections on those days and to shift pods that had been scheduled for outside recreation at

those times to indoor activities. See, e.g., Ex. K, 66:1–68:1; Dkt No. 214, Ex. O.

       T.S. said that in a usual summer week, he would receive outside recreation “two, three

times” per week. T.S. 138:7–10. Multiple contemporaneous JTDC records show his pod received

recreation in the gym—or, on one day, in the game room—on every day Empire filmed. These

records include Pod Logbooks (daily handwritten logs about all happenings on the pod), and DC5

Logs showing the details of detainees’ movement. There also are Large Muscle Activity Reports

showing exactly what kind of recreation each pod received and each detainee’s individual level of

participation. See, e.g. Dkt No. 214, Ex. P. T.S. disputed the accuracy of these records but

nevertheless retracted his main contention about recreation as pleaded in the SAC. Instead of

saying there were “four or five” days when he missed off-pod recreation, he claims now there was

only one such day: June 24. See Ex. G 139:10–140:5; Pl. Mem. at 19.

       Q.B. likewise said he normally went outside only two days per week. See Ex. H, 34:13–

16, 45:17–46:6. According to Steward, for Level 1 detainees in the Legacy Center—the JTDC

Center for detainees with severe disciplinary problems—exercise activity “is done on pod quite

often.” See Ex. F, 233:19–234:1. Q.B. testified that all of his recreation was on-pod when Empire

was filming, but the JTDC’s records show otherwise, and Plaintiffs’ brief argues only that Q.B.

did not receive off-pod recreation on June 23. June 23, however, as reflected above, was the day

on which Q.B. received multiple disciplinary violations and his entire pod were confined to their

rooms for part of the afternoon. Plaintiffs only speculate that it was Empire filming that caused



simultaneous. I believe it was done a week or two prior to, I believe.” See Ex. K, 166:12–20. See
also Ex. N, ¶ 8.

                                                19
 Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 25 of 46 PageID #:3988



Q.B.’s pod not to receive off-pod recreation that day, rather than these other issues, just as they

only speculate about why Q.B.’s grandmother could not visit with Q.B. that same evening.

       Nonschool Programming

       From time to time, the JTDC offers nonschool classes to select detainees. In general, these

classes were open only to Level 4 detainees and, if spaces remained available, Level 3s. The

JTDC’s Director of Gender Services, Anna Buckingham, testified that “[t]he majority of

programming did not” include overlapping Centers. See Ex. E, 1:12–15. “Some programs were

open to any and all residents that were currently maintaining safety with their behaviors…. Other

programs were open only to residents on a specific behavior level.” Id. 26:13–21. “Center

management determines what residents would be able to participate based on behavior.” Id. 29:5–

11. In 2015, Ms. Buckingham coordinated a writing program called “Free Write,” a movement

and dance program called “Kuumba Lynx,” a “Karma Garden” mural project she started in July

2015, “Storycatchers,” “the Chicago Community Trust Creative Career Day,” and the University

of Illinois extension school cooking program. See Ex. E, 13:4–14:3, 14:17–22, 15:21–16:10.

       Because of filming on Tuesday–Thursday, June 23–25, 2015, Ms. Buckingham’s records

reflect that she notified a program put on by the Chicago Alliance Against Sexual Exploitation

(“CAASE”), and the University of Illinois cooking program, that those programs could not be held

on those days. See Ex. E, 50:15–56:4. The CAASE program was only offered to select detainees

within a single Center who could participate for four consecutive days. See Ex. E, 83:4–84:13.

The cooking class was rescheduled to the next week. See Pl. Ex. 34. “Free Write” activities were

canceled on those days. A program involving the Boys & Girls Club went forward for girls, but

not for boys. Ex. E, 65:16–22. Ms. Buckingham believes that this resulted from a lack of

volunteers, not because of Empire. See Ex. E, 75:1–8; Pl. Ex. 36. Plaintiffs’ statement that all

programs were canceled, rather than simply postponed (Pl. Mem. at 33) is wrong: The Kuumba


                                                20
 Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 26 of 46 PageID #:3988



Lynx program had not started yet; Empire filming caused its start date to be delayed a week, but

no classes were canceled. See id. 64:1–8, 109:15–23. In addition, Pl. Ex. 35 shows that when

Buckingham postponed Kuumba Lynx, its manager had not yet transmitted information she needed

to start the program. As for the mural program, Buckingham was able to meet with participants

during filming, but they could not paint outdoors on those days. See id. 64:9–21, 77:8–12.

       Q.B., as a Level 1 detainee, could not participate in these programs. As for T.S., the only

nonschool programs that interested him were “Free Write” and a parenting class. See Ex. G,

35:18–24. 110:5–8. Free Write occurred “twice a month” for “an hour.” Id. 111:5–15. T.S. did

not attend every month and did not recall how often he went. See id. 111:16–112:3. He said that

he only attended the parenting class once. See id. 114:8–19. Buckingham did not recall a parenting

program in 2015, so T.S. may have been mistaken on the timing. See Ex. E, 14:23–15:5.

Buckingham said, too, that programs are canceled for many reasons. See id. 107:1–3.

       Benefits the JTDC Received from TCFTV’s Presence

       Dixon recalls talking to detainees and staff about the filming and receiving only positive

feedback. See Ex. B, 174:10–177:2, 209:22–24. 213:12–216:10. He arranged for actor Chris

Rock, who guest-starred in the Empire episodes filmed at the JTDC, to meet with a number of the

Level 3 and 4 detainees. (T.S. said he was set to attend but “but as soon as it was time to go, they

just,… no, something happened. You can’t go no more.” See Ex. G, 84:5–17. He said “two, three

others” on his pod also were not allowed to go. Id. 119:14–20.) Dixon said that detainees who

met Mr. Rock “were in awe. They were excited. They were just happy. You know, they said they

can get a chance to meet someone that they never would get a chance to meet.” See Ex. B, 208:13–

20.

       While the Empire cast was at the JTDC, Dixon took the opportunity to speak to other actors

about meeting and working with detainees. Empire’s lead actor Terrence Howard has since


                                                21
 Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 27 of 46 PageID #:3988



returned to meet with JTDC detainees, and he and his wife continue to work with the JTDC to

develop programming for detainees. See Ex. B. 205:19–206:18; see also Ex. K, 47:1–15. Dixon

focused, too, on detainees being able to watch the filming: “[T]hey were excited because—

especially on the third … and fourth floor … they could look over and see the filming…. And they

would ask me, hey, will we get a chance to meet these people and those kind of things.” Id.

175:16–22. Dixon made his decisions as someone who has been recognized as an expert in

juvenile corrections. See Ex. B., 11:15, 14:11, 16:15, 16:22, 51:12–21, 201:15, 204:17. Earl

Dunlap, Dixon’s predecessor and now a compensated witness for Plaintiffs, admitted that he would

change his opinion about the benefits of filming based on the number of detainees who were able

to meet Empire cast members. See Ex. D, 189:3–15; see also id. 56:1–5 (admission by Dunlap

that he did not know Dixon’s motives and would need to understand them to better opine).

       Steward agreed, “when they announced that Empire was coming, the residents were excited

about it. They got to speak to some of the … cast. They were happy about that. The staff morale

went up tremendously. So it was a good—and I believe you should have documentation of it that

even incident reports went down during this time frame that they were there.” See Ex. F, 175:22–

176:11. The observations in a memorandum from JTDC executive Bill Kern to Millicent McCoy

(Pl. Ex. 30), included “excited-happy-enthusiastic staff,” an “elevated energy level,” only “minor

interruptions/distractions to daily functions/task routine,” and “an operation [that] seemed to run

smooth.” Kern also noted “positive and motivating” impact that mentors had on his development

and stated, “celebrities can have a positive impact on a youth’s life path if the opportunity was

presented to them to meet/talk to them.” That opportunity was presented to them by Dixon’s

decision to permit filming at the JTDC.




                                                22
 Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 28 of 46 PageID #:3988



3.     LEGAL STANDARD

       Oddly, Plaintiffs’ brief nowhere defines the class that they seek to certify. Plaintiffs’ SAC

says they “seek to represent a class consisting of all children housed at the JTDC … during the

filming of Empire in the summer of 2015.” SAC ¶ 72.

       Whatever the proposed class may be, Plaintiffs “bear the burden of demonstrating that class

certification is appropriate.” Dochak v. Polskie Linie Lotnicze Lot S.A., No. 15 C 4344, 2017 WL

2362570, at *3 (N.D. Ill. May 30, 2017) (citation omitted). See also Alpha Tech Pet, 2017 WL

5069946, at *2. “A decision to grant or deny class certification can have a considerable impact on

the playing field of litigation and requires a rigorous analysis.” Red Barn Motors, Inc. v. Next

Gear Capital, Inc., 915 F.3d 1098, 1101 (7th Cir. 2019). “Such an analysis will frequently entail

‘overlap with the merits of the plaintiff’s underlying claim.’” Id. at 33–34, quoting Wal-Mart

Stores, Inc. v. Dukes, 564 U.S. 338, 351 (2011). See also Amgen Inc. v. Conn. Ret. Plans & Trust

Funds, 568 U.S. 455, 466 (2013). Rule 23 “does not set forth a mere pleading standard”; rather,

Plaintiffs must carry their burden “through evidentiary proof” presented in the motion itself.

Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013).

       Plaintiffs must themselves have suffered injuries that confer standing and cannot predicate

standing on an injury suffered only by other, absent members of a putative class. See, e.g., Spokeo,

Inc. v. Robins, 136 S. Ct. 1540, 1547 N.6 (2016); Payton v. County of Kane, 308 F.3d 673, 682

(7th Cir. 2002) (“Standing cannot be acquired through the back door of a class action.”). See also,

e.g., Stile v. Cumberland County Jail, No. 2:12-cv-260-JAW, 2013 WL 1881300, at *4 (D. Me.

Mar. 26, 2013) (named plaintiff “cannot use [a class action] lawsuit to right the wrongs, real or

imagined, experienced by other prisoners when he himself has not” suffered those alleged wrongs).

       Proposed class representatives must begin by satisfying the “numerosity,” “commonality,”

“typicality,” and “adequacy” requirements of Rule 23(a) and then also must satisfy at least one


                                                23
 Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 29 of 46 PageID #:3988



requirement of Rule 23(b). As to Rule 23(b), Plaintiffs seek certification under Rule 23(b)(3)

and/or Rule 23(b)(1)(B). See SAC ¶ 71; Pl. Mem. at 1. To pursue a class under Rule 23(b)(3), a

plaintiff must establish the predominance of questions common to the entire class. The Court must

inquire “whether the common, aggregation-enabling, issues in the case are more prevalent or

important than the non-common, aggregation-defeating, individual issues,” and “a plaintiff does

not satisfy [this] requirement if individual questions overwhelm questions that are common to the

class.” Pavone v. Meyerkord & Meyerkord, LLC, 321 F.R.D. 314, 320 (N.D. Ill. 2017) (internal

citations omitted); see also Parko v. Shell Oil Co., 739 F.3d 1083, 1085 (7th Cir. 2014).

       Rule 23(b)(1)(B) provides that a class may be certified where “prosecuting separate actions

by … individual class members would create a risk of … adjudications with respect to individual

class members that, as a practical matter, would be dispositive of the interests of the other members

not parties to the individual adjudications or would substantially impair or impede their ability to

protect their interests.” Fed. R. Civ. P. 23(b)(1)(B). It applies where “the shared character of

rights claimed or relief awarded entails that any individual adjudication by a class member

disposes of, or substantially affects, the interests of absent class members.” Ortiz v. Fibreboard

Corp., 527 U.S. 815, 834 (1999). Yet although Plaintiffs seek certification under Rule 23(b)(1)(B)

as an alternative to Rule 23(b)(3), their discussion of Rule 23(b)(1)(B) is cursory, consumes less

than half a page of their brief (at 40–41), and cites no cases.

       Phillips, the Seventh Circuit’s most recent and authoritative opinion on class certification

in the detention context, explained, “the constitutionality of a wait for medical treatment will

depend on a variety of individual circumstances” that “can only be answered by looking at the

unique facts of each detainee’s case.” Phillips, 828 F.3d at 555–556. Another case cited

approvingly in Phillips—Harper v. Sheriff of Cook County, 581 F.3d 511, 515 (7th Cir. 2009)—

likewise held that the “constitutionality of [any] detention depends on whether the length of the


                                                  24
 Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 30 of 46 PageID #:3988



delay…was reasonable in any given case.” These cases illustrate that whenever a proposed

conditions-of-detention claim requires “[a] consideration of each of the detainees’ proposed

[circumstances],” Rule 23 poses a “hurdle that cannot be overcome.” Phillips, 828 F.3d at 556.

       Plaintiffs’ brief argues that Mulvania, rather than Phillips, serves as the closer analog to

this case. Nothing in Mulvania, however, comes close to the facts or claims in this matter. In

Mulvania, 850 F.3d at 855, a sheriff had a policy of requiring female pretrial detainees to “wear

white underwear or no underwear at all,” meaning they had to purchase white underwear from the

jail’s commissary if they wished to wear underwear. “Some plaintiffs allege[d] that corrections

officers watched as they removed their underwear and changed into jail uniforms.” Id. The only

rationale the sheriff could muster for this policy was that detainees might be able to extract ink

from colored underwear and “use that ink to make tattoos.” Id. But the sheriff could not “identify

any instances of this occurring.” Id. Further, the sheriff “often did not enforce the policy.” Id. at

857. For these reasons, the Court reversed summary judgment because “a reasonable trier of fact

could find that the white underwear policy … punishes pretrial detainees.” Id. at 857–58. The

Court also said that a need for individual damages calculations alone would not have precluded

class certification, but the Court nevertheless upheld the denial of class certification because too

few women actually had been subject to the policy. See id. at 859–60.

       Plaintiffs here long ago conceded that they do not have actual damages. Defendants

therefore do not oppose certification based solely on the need for individualized damages

determinations. Rather, the crux of Defendants’ argument is that the Court cannot certify a class

because T.S. and Q.B. do not assert claims typical of the class that they seek to represent and

because whether T.S., Q.B., or any other JTDC detainee was “punished” (in the parlance of Bell

v. Wolfish) through missed outdoor recreation, etc., cannot—as in Phillips—be determined without

individual inquiry.


                                                 25
    Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 31 of 46 PageID #:3988



4.      ARGUMENT

        Plaintiffs’ motion posits, wrongly, that they and a putative class can win money solely by

showing that filming had even a de minimis impact on at least most detainees. As Plaintiffs put it,

if any “deprivations” resulted from filming, then the “imposition of the[se] deprivations, without

more, establishes a due process violation.” Pl. Mem. at 6 (emphasis in original). This is not

remotely the law, however, and Plaintiffs do not—because they cannot—offer any support for

their sweeping statement. The correct liability standard, which Plaintiffs must show is amenable

to common proof across the entire class of detainees, requires T.S. and Q.B. first to establish that

the government lacked a sufficiently legitimate purpose to impose any particular restriction on

them, and then to show that the restrictions on them collectively rose to the level of “punishment.”

Dkt. No. 73 at 7, quoting Bell, 441 U.S. at 538.4

        A recent decision from this District confirms as much. In Romero-Arrizabal v. Ramos, No.

16-cv-5967, 2019 WL 1281968, at *4–*5 (N.D. Ill. Mar. 20, 2019), Judge Tharp held that post-

Miranda, “the conditions-of-confinement inquiry remains a two part test,” with pretrial detainees

needing to prove not only “that [the] defendant’s conduct was objectively unreasonable,” but also

“that the conditions of confinement were sufficiently serious … which is to say that they must

deny the detainee the minimal civilized measure of life’s necessities” (internal citation and

quotation omitted). In that nonclass case, an immigration detainee’s claim of being “left shackled




4
 Plaintiffs cite Kingsley, a 5–4 Supreme Court decision holding that the question in prison use-of-
force cases should be whether that force was “objectively unreasonable,” not whether officers were
subjectively aware that it was unreasonable. The dissenting justices opined that the officers’
subjective intent should have controlled. “It is illogical … automatically to infer punitive intent
from the fact that a prison guard used more force against a pretrial detainee than was necessary.
That could easily have been the result of a misjudgment about the degree of force required …
rather than the product of an intent to punish.” Kingsley, 135 S. Ct. at 2478. In this case, which
is not about the use of force but rather about the intent of JTDC officials to bring benefits to
detainees, it would be highly incongruous not to consider that intent, Miranda notwithstanding.

                                                26
  Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 32 of 46 PageID #:3988



in a hot, unventilated van for approximately 40 minutes” did not satisfy this standard. Id. at *5.

Then, in another nonclass case, the Seventh Circuit held that a pretrial detainee had pleaded

sufficient “punishment” by alleging that officials kept three people in a cell designed for two over

a long period of time (with one detainee sleeping on a mattress on the floor that “covered the entire

floor, eliminating all free space”), did not clean the cells or provide adequate ability for the plaintiff

to wash himself, ignored the rash he developed as a result, and consistently fed him unhealthy

food. See Reed v. Bowen, __ Fed. Appx. __, 2019 WL 1873026, at *2 (7th Cir. Apr. 26, 2019).

        These demanding standards of what any detainee must prove to have a claim in his

individual circumstances, and the controlling Phillips case, are the lenses through which this Court

must examine Plaintiffs’ attempt to certify a class. Each detainee in the putative class would have

to do what the Romero-Arrizabal single plaintiff could not do: meet both halves of the two-part

liability test. They cannot do so because the Government Defendants have advanced multiple

legitimate reasons for permitting TCFTV to film at the JTDC, including the positive impacts they

expected TCFTV’s presence would have on detainees and staff. Looking just at T.S.’s and Q.B.’s

individual allegations, therefore, the fact-finder will have to examine the restrictions that each of

T.S. and Q.B. say were imposed on him, determine whether those restrictions resulted from the

filming, and if so, decide whether those restrictions—in light of the benefits JTDC officials

expected to result—were “sufficiently serious” as to amount to unlawful “punishment.” Those

questions all will turn on evidence that is purely individual to T.S. and Q.B.

        The problems compound even more with respect to Plaintiffs’ claim against Superintendent

Dixon for breach of fiduciary duty. As Judge St. Eve noted in ruling on Defendants’ motions to

dismiss, the standard applicable to this claim is whether Dixon breached a duty “similar to that of

[a] guardian’s fiduciary duty to its wards” to protect their “safety and well-being.” Dkt. No. 73 at

24. The questions of whether any combination of restrictions allegedly resulting from TCFTV’s


                                                   27
 Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 33 of 46 PageID #:3988



presence impacted a detainee’s safety will be as individualized as questions regarding whether

those conditions amounted to “punishment” are, but with each detainee having to meet an even

higher standard of proof. See, e.g., Potts v. Manos, No. 11 C 3952, 2017 WL 4340157, at *3 (N.D.

Ill. Sept. 29, 2017) (denying summary judgment in “failure to protect” claim where defendant “was

aware of the habitual use of [pepper] spray against plaintiff—but he took no action.”)

       As for Plaintiffs’ claim for intentional infliction of emotional distress, Plaintiffs’ motion

tellingly does not cite any class action cases. The standard for this claim, as Judge St. Eve noted,

is whether a defendant’s conduct was “extreme and outrageous” and whether that defendant

“intended that his conduct inflict severe emotional distress.” Dkt. No. 73 at 26–29. The fact-

finder, in other words, would need to go beyond whether a combination of restrictions amounted

to “punishment” or a threat to safety, and determine both whether restrictions were “extreme and

outrageous” and whether Dixon intended them to cause a claimant emotional distress. Those are

not questions that can be answered on a class basis because they would “require highly

individualized inquir[ies].” Rowell v. Voortman Cookies, Ltd., No. 02cv0681, 2005 WL 1026715,

at *2 (N.D. Ill. Apr. 27, 2005) (refusing to certify intentional infliction of emotional distress class

based on failure to establish typicality).

       (a)     Plaintiffs Cannot Satisfy Rule 23(a)’s Typicality Requirement

       Defendants’ Denial Mem. (at 18 & n.4) cited numerous conditions-of-detention cases

where courts denied class certification on typicality grounds because claims were individualized

rather than systemic. Plaintiffs’ motion ignored all of these cases. Neither T.S. nor Q.B. asserts

facts remotely similar even to any nonclass conditions-of-detention case that survived dismissal,

much less facts that would allow them to represent a putative class of persons who claim damages

from conditions of detention that supposedly amounted to unlawful “punishment.” Their brief

does not even attempt to show that their personally alleged experiences typify a class of people


                                                  28
    Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 34 of 46 PageID #:3988



who supposedly were denied “the minimal civilized measure of life’s necessities.” Romero-

Arrizabal, 2019 WL 1281968, at *5. Their claims thus fail to satisfy Rule 23(a)(3).5

        T.S.’s claim, exposed in discovery, is that one visit with his mother consumed only 41

rather than 45 minutes (for reasons that may have had nothing to do with Empire), one visit

occurred in a classroom that is 10 percent smaller than the normal visitation area, he missed one

day of off-pod recreation (which records dispute), he perhaps missed one “Free Write” class

(which he admitted attending only sporadically), and one or two days of summer school classes

that were held on his pod were less effective (which the Government Defendants dispute).6 Q.B.’s

claim is that he missed a single visit with his grandmother and a single day of off-pod recreation,

both on the same day he broke JTDC rules while he already was on a behavior modification plan.

        Previously, Plaintiffs had sought to demonstrate typicality through sick call claims. Their

radical refashioning of those claims leaves them far from the mark. As Defendants demonstrated

in their Denial Mem., Judge St. Eve had to assume at the dismissal stage the truth of Plaintiffs’ at-

least-implied claims that the JTDC failed to treat life-threatening medical conditions during

Empire filming. See Dkt. No. 73 at 9, citing Dobbey v. Mitchell-Lawshea, 806 F.3d 938, 940 (7th

Cir. 2015) (prison officials knowingly allowed a prisoner’s abscessed tooth to go untreated for

weeks) and Gallagher v. City of Winlock, Wash., 287 Fed. Appx. 568, 576 (9th Cir. 2008) (police

allegedly refused to allow an epileptic to take her antiseizure medication, leading to a seizure).

Neither of those was a class action, and both involved claims much more severe than the minor (at


5
  Plaintiffs’ typicality argument relies on Brieger v. Tellabs, Inc., 245 F.R.D. 345, 350 (N.D. Ill.
2007), which Plaintiffs contend holds that the typicality standard is not demanding. See Pl. Mem.
at 17. Brieger, however, was an ERISA case brought effectively in a derivative rather than a class
capacity. A later case, Penna. Chiropractic Ass’n v. Blue Cross Blue Shield Ass’n, 286 F.R.D.
355, 376 (N.D. Ill. 2012), distinguished Brieger and denied class certification because—as here—
“[e]ach class member complains about separate alleged misconduct.”
6
  Any alleged deprivations also need to be put in the context of a particular detainee’s stay at the
JTDC. According to Plaintiffs, the average JTDC stay is 10 days. See Ex. D, 44:9–11; 75:18.
Both T.S. and Q.B. therefore are highly atypical in having had much longer stays.

                                                 29
 Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 35 of 46 PageID #:3988



best) claims that Plaintiffs now advance after retreating from the claims in their SAC. See, e.g.,

Young v. Blozinski, __ Fed. Appx. __, 2019 WL 2084441 (7th Cir. May 13, 2019) (affirming

dismissal of a pretrial detainee’s claim that a nurse showed deliberate indifference to his sexually

transmitted disease; his “non-emergent” medical request, treated within “two or three days,” did

not rise to the level of “deliberate indifference” or treatment that was “objectively unreasonable”).

       In Phillips, the Seventh Circuit held that detainees’ claims of denied medical care did not

support class certification even where some detainees waited months for treatment and endured

severe pain as a result. That was because they could not “present classwide evidence that a prison

is engaging in a policy or practice which rises to the level of a systemic indifference.” Phillips,

828 F.3d at 557, quoting Suchanek v. Sturm Foods, Inc., 764 F.3d 750, 756 (7th Cir. 2014). See

generally Denial Mem. at 20 (collecting cases). The same is true here. Plaintiffs’ brief dances

around the undisputed facts that neither T.S. nor Q.B. had a real untreated medical problem during

filming, nurses’ rounds occurred normally, and detainees were brought regularly to the medical

unit. Plaintiffs’ suggestion that they can litigate claims of “other detainees” (Pl. Mem. at 22) fails

the Spokeo test requiring them to prove their own standing to sue. See King v. Berks Cnty. Jail

Sys. Supervisor Officials, No. 19cv0389, 2019 WL 2123575, at *5 (E.D. Pa. May 14, 2019)

(holding that plaintiff inmate could not serve as a representative for a proposed class of other

inmates where “it is not clear whether [the plaintiff] was exposed to all of the conditions in

question”). In any event, detainees’ medical records do not suggest that anyone detained at the

JTDC has a valid claim. The records appear to disprove Q.B.’s hearsay claim of a detainee with

an untreated bloodshot eye, which is the only medical claim that Plaintiffs currently assert.

       Plaintiffs’ brief similarly ignored the standard of proof that they must meet with respect to

their claims regarding off-pod recreation. Judge St. Eve’s dismissal opinion (ECF No. 73 at 9)

cited to Smith v. Dart, 803 F.3d 304, 313 (7th Cir. 2015), and noted that “lack of exercise can rise


                                                 30
 Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 36 of 46 PageID #:3988



to a constitutional violation ‘where movement is denied and muscles are allowed to atrophy and

the health of the individual is threatened.’” As Defendants demonstrated in their Denial Mem. (at

21–22)—through other cases that Plaintiffs’ brief failed to cite or distinguish—mere temporary

deprivations of recreation, or providing it indoors rather than outdoors, do not give rise to a claim.

In French v. Owens, 777 F.3d 1250, 1256 (7th Cir. 1985), a case Smith relied upon, the Seventh

Circuit expressly refused to say that “hav[ing] exercise in cramped quarters” amounted to a

constitutional violation. Plaintiffs’ claims here, which are nothing more than T.S.’s allegedly

having receiving on-pod recreation vs. off-pod recreation on one day and Q.B.’s allegedly missing

recreation for one day, are not typical of a putative class of persons who had such a prolonged

deprivation of exercise that their health was put in jeopardy. See Reed, 2019 WL 1873026, at *1

(distinguishing French because three detainees were confined to a cell designed for two and had

no free space at all when a mattress was placed on the floor).

       With respect to visitation, neither Plaintiff has a claim typical of the fiction alleged in the

SAC about “parents, who normally waited just a few minutes to visit with their children for an

hour or more, [being] forced to sit in waiting rooms for hours on end” when Empire was filming.

SAC ¶ 42. Both T.S.’s mother and Q.B.’s grandmother said that this did not happen. Equally

contrived were the claims that Q.B. saw detainees on his pod, while school was being held on the

pod, being “required to sit in one place, and could only move, one at a time.” He was not detained

when Empire was filmed on school days. Compare SAC ¶ 48(b) with Ex. C, 82:16–83:7.

       Recognizing that their SAC alleges deprivations that simply never happened, Plaintiffs’

motion contends that T.S. and Q.B. can clear the “typicality” hurdle by broadly contending that

they and other detainees spent more time on their pods, rather than elsewhere at the JTDC, as a




                                                 31
    Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 37 of 46 PageID #:3988



result of filming. See Pl. Mem. at 18. They cite no cases in support of this alleged standard, and

the cases cited above show it has no support at all.7

        (b)    Plaintiffs Cannot Satisfy Rule 23(b)(3)’s Predominance Requirement

        Plaintiffs’ problems satisfying the typicality threshold—the failure of which dooms class

certification no matter which Rule 23(b) prerequisite they try to satisfy—are as nothing compared

to their problems satisfying the predominance standard of Rule 23(b)(3). Defendants’ Denial

Mem. (at 17) correctly characterized Plaintiffs’ case as “litigation by anecdote,” and Plaintiffs’

motion embraced that fatal charge by focusing on disputed elements of Plaintiffs’ personal claims.

These include whether, if Q.B. missed a day of recreation, the cause was Empire filming or

something unrelated to Empire (i.e., his being disciplined), and whether T.S. actually missed any

recreation at all. See Pl. Mem. at 18. Plaintiffs also highlight Q.B.’s single missed visit with his

grandmother, but offer no evidence that filming caused this missed visit and wrongly argue that it

is Defendants’ burden to prove a lack of causation. See Pl. Mem. at 22.

        Detainees were in and out of the JTDC on a daily basis. Assuming an average 10-day stay,

most putative class members only experienced one of the three filming periods. Each of the nine

Centers within the JTDC ran its own program. Some detainees may not have missed any scheduled



7
  Beyond Plaintiffs’ Rule 23(a)(3) problems, Defendants do not, as Plaintiffs’ motion claims,
concede that Plaintiffs or their counsel satisfy the adequacy requirement of Rule 23(a)(4). Both
Defendants’ Denial Mem. and this brief show numerous instances, in the SAC and in Plaintiffs’
depositions, where Plaintiffs clearly lied. The Court could deny certification on that basis alone:
“A plaintiff’s honesty and integrity are important considerations in allowing him to represent a
class” and “credibility problems” not only impact the adequacy requirement, but also “interfere
with [a] plaintiff’s satisfaction of the typicality requirement.” Kaplan v. Pomerantz, 132 F.R.D.
504, 510 (N.D. Ill. 1990). Plaintiffs’ counsel have not addressed how they pleaded so many
demonstrably false allegations, and they also have not shown any prior experience litigating class
actions. That, too, justifies denying certification. See Physicians Healthsource, Inc. v. Allscripts
Health Sols., Inc., 254 F. Supp. 3d 1007, 1024 (N.D. Ill. 2017), reconsideration denied, No.
12cv3233, 2017 WL 4682734 (N.D. Ill. Oct. 18, 2017) (reasoning that plaintiff’s counsel’s
conclusory assertions of their adequacy, along with their conduct, justified denying certification).
The Court, however, should deny certification for the other reasons explained above and below,
which cannot be cured through the substitution of different named plaintiffs or counsel.

                                                 32
 Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 38 of 46 PageID #:3988



outdoor recreation, while others may have missed one day of it during a relatively short stay. Some

had no visits at all during filming; others had no visits on days the room for visitation was changed.

Many detainees were not eligible for non-school classes; others would not have chosen them even

if eligible. Whether any combination of these circumstances amounted to “punishment” in any

particular detainee’s case thus clearly would require individualized scrutiny.

       Plaintiffs’ arguments with respect to the predominance requirement acknowledge that

when the government has “a plausible legitimate governmental purpose for imposing the

restriction or condition at issue,” then “reasonableness [must] be examined case by case” and Rule

23(b)(3) bars class certification. Pl. Mem. at 30. Plaintiffs seek to avoid that conclusion by stating,

falsely, that Defendants have not advanced a legitimate objective for allowing the filming. In fact,

the opposite is true. Dixon wanted to bring energy and excitement into an atmosphere that too

often lacks both, and to give as many detainees as possible the chance to meet actors such as Chris

Rock and Terrence Howard, which he accomplished. Because the government did have multiple

legitimate reasons to permit the filming, T.S. and Q.B. have the additional burden of demonstrating

that any restrictions actually imposed on them as a result of TCFTV’s access to the JTDC were

“sufficiently serious” when viewed through the lens of the government’s objectives. Each other

detainee would have to clear the same bar based on his own set of individualized facts. Other

residents of T.S.’s pod, for example, had the chance to meet with Chris Rock, while T.S. himself,

for unknown reasons, was sent back to his room just before that meeting.

       Level 1 detainees such as Q.B. and Level 2 detainees could not have attended nonschool

classes and thus were unaffected by the cancellation or postponement of a few classes. Many

Level 3 and 4 detainees would not have signed up for the canceled or postponed classes, and there

is no way to judge this in hindsight. Disproving T.S.’s and Q.B.’s claims about visitation required

examination of multiple different paper records of their and their family members’ movements;


                                                  33
    Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 39 of 46 PageID #:3988



this same examination would be required for any other detainee raising similar claims.8 The same

is true with respect to Plaintiffs’ claims about recreational opportunities: Plaintiffs reviewed tens

of thousands of pages of paper records from the JTDC and only found three reflecting on-pod

recreation because of filming, all from July 14 or 15, and all affecting just one Center. See Pl. Exs.

26–28. One of those, Pl. Ex. 26, showed that only one of three pods in the Center had on-pod

recreation, on a day that all three pods enjoyed a “Movie Night.” As for T.S.’s claim that he did

not have a math class on his pod, there are no records at all to support this claim, meaning that the

fact-finder must judge T.S.’s testimony as a matter of credibility, weighing this testimony against

numerous other instances in which T.S. did not tell the truth during the course of this case.

        Plaintiffs’ motion cannot reasonably be analogized to Mulvania, “the white-underwear

decision.” Pl. Mem. at 30. The indefensible “ink extraction for tattoos” argument the Sheriff

advanced in that case, the permanence of the policy, and the personal dignity arguments associated

with enforcing an underwear policy in a women’s prison, make Mulvania unique and

distinguishable. Here, the questions are whether T.S. and Q.B. were “punished” through alleged

“deprivations”—missed recreation, etc.—not offset by Dixon’s beneficial objectives in permitting

the filming. Each of them was subject to a different set of alleged “deprivations” and will need to

prove on an individual basis which of those actually resulted from filming. Mulvania did not

involve the same kinds of individual inquiries and therefore does not support Plaintiffs’ motion.

        Another case on which Plaintiffs rely for their predominance argument is the antitrust case

of Messner v. Northshore Univ. Healthsystem, 669 F.3d 802 (7th Cir. 2012). The question in


8
  In a footnote (Pl. Mem. at 33 n.9), Plaintiffs cite In re: Delta/AirTran Baggage Fee Antitrust
Litig., 317 F.R.D. 675, 693 (N.D. Ill. 2016), and contend that a need to review records should not
bar class certification. In Delta, there was no dispute about the number of first-bag fees the
defendants had collected, and records existed showing who paid them. The court therefore held
the class to be ascertainable. The question in this case, by contrast, is not one of ascertainability,
but instead whether plaintiffs can prove without individual inquiry what did and did not happen to
each resident of multiple JTDC “Centers” on multiple days and in multiple aspects of detention.

                                                 34
 Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 40 of 46 PageID #:3988



Messner was whether those plaintiffs could show the class-wide price impact of a proposed merger

of two hospitals through “the same economic and statistical methods used by the Federal Trade

Commission … to analyze antitrust impact in the merger litigation before the FTC.” Id. at 808.

After reiterating that “a court may not simply assume the truth of … matters as asserted by the

plaintiff” at the class certification stage, but must instead “receive evidence and resolve the

disputes before deciding whether to certify the class,” id. at 811 (citations omitted), and also

reiterating that “[a]nalysis of predominance … begins, of course, with the elements of the

underlying cause of action,” id. at 815 (quotation and citation omitted), the Seventh Circuit said

that it was the plaintiffs’ burden “to show that it was possible to use common evidence to prove

that Northshore’s merger injured the members of the proposed class.” Id. at 816. The Seventh

Circuit held, “[t]he district court misapplied [the] predominance standard when it made uniformity

of nominal price increases a condition for class certification.” Id. at 818. The antitrust context of

Messner and the conditions-of-detention context here could not be more different.

       Plaintiffs also cite Butler v. Sears, Roebuck & Co., 727 F.3d 796 (7th Cir. 2013)—a case

about an alleged design defect in a washing machine. But this is a conditions-of-detention case,

and it must be analyzed under the Phillips standard, which Plaintiffs’ brief admits they cannot

meet. Put another way, even if the single question of whether Dixon’s reasons for permitting the

filming were “legitimate” can be considered “common,” see Pl. Mem. at 31, whether the resulting

experience of any detainee rose to the level of “punishment” cannot.

       It does not suffice, in other words, for Plaintiffs to show that the reason the JTDC shifted

recreation indoors was filming rather than window cleaning. See Pl. Mem. at 32. They must

instead show both that recreation was moved indoors because of filming and that this happened

often enough to each of them, in combination with other restrictions, as to constitute “punishment”

in his individual case, out of proportion to the government’s goals. Even Plaintiffs’ compensated


                                                 35
 Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 41 of 46 PageID #:3988



witness, psychiatrist Dr. Louis Kraus, admitted that this will require individual scrutiny and cannot

be determined in bulk.

       Dr. Kraus did not examine, meet, or speak with T.S., Q.B., or with any other person who

was detained at the JTDC during filming. See Ex. R, 7:8–14. Plaintiffs’ counsel told him to

assume certain facts—most of which, as described above, are demonstrably untrue—and he

rendered his opinions based solely on those assumptions. See id. 20:3–7, 20:17–21:4, 51:1–23.

For example, Dr. Kraus wrote his report in this case believing that the JTDC had conducted on-

pod schooling over multiple weeks of classes. When told that schooling was conducted on pods

just for (at most) four days of summer school in July, even Dr. Kraus could not say that this would

have had a meaningful impact on any detainee’s schooling. He said that if “you miss a week of

school here or there, that by itself is not going to have a long-term impact on your general

educational needs,” and that a few days of classes being taught on pods “may not impact the

general education, but it may impact the youth for other reasons” which he agreed would require

a person-by-person determination. See Ex. R, 58:13–60:6.

       Indeed, Dr. Kraus conceded on multiple occasions during his deposition that the impact (if

any) of the issues about which Plaintiffs complain will turn on factors individual to each detainee.

Dr. Kraus’s report introduced the concept of an “offset” between the benefits recognized from

filming and the alleged “harms of increased pod time, deprivation of outdoor time, and the other

harmful changes [he has] identified.” See Pl.’s Ex. 2, ¶ 41. At his deposition, however, he

conceded that he “had not really thought about” the question of “what would be an appropriate

offset.” See Ex. R, 72:10–73:10. If a detainee met Chris Rock, but had recreation indoors rather

than outdoors, that “becomes, you know, a question mark” for Dr. Kraus. Id. 73:11–23. See also

id. 75:18–76:6 (admitting impact of missed recreation would turn on how many recreation periods

were missed and the length of the detainee’s stay at the JTDC). Dr. Kraus also had no knowledge


                                                 36
    Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 42 of 46 PageID #:3988



of what nonschool programs were canceled, and he said, when asked about the impact of program

cancellation, that he could not opine without more information. Id. 80:18–81:3 (“There are sort of

specifics that perhaps if I had the actual info, I could respond easier.”).9

        Ignoring their burden to prove entitlement to class certification through evidence submitted

with their motion, Plaintiffs breezily assert their belief that “records” they have not put before the

Court might possibly allow them to meet their burden later. Pl. Mem. at 35. This was the time for

T.S. and Q.B. to make their case, however, and as their own experiences show, written records

disprove their claims. Other detainees’ claims would require entirely separate records reviews.

        Records contradict T.S.’s claim about not receiving off-pod recreation. The handwritten

log for Q.B.’s pod on the day he did not receive recreation does not say why this happened; it

shows only that all pod residents received confinement that day. Proving what happened would

require weighing contradictory evidence specific to T.S. and then different evidence specific to

Q.B. Then, even if a record shows that T.S. was a participant in the “Free Write” program, T.S.

admitted he did not attend that program regularly, and there is no way to know if he would have

attended the single session that was canceled during filming. This is another individual inquiry.

Visitation sign-in logs and movement logs disprove T.S.’s and Q.B.’s visitation claims, and if T.S.

and Q.B. wish to press those claims anyway, comparing their claims to the records and weighing

their credibility would involve yet more purely individual questions. These same kinds of inquiries

would have to be conducted all over again for any other detainee claiming that his personal

conditions were impacted by filming.



9
 Dr. Kraus also had no idea, for example, of the sizes of the JTDC’s regular visitation area or the
classroom used as an alternative. See Ex. R, 83:22–84:19. He certainly did not know any details
of detainee intake during filming or whether any detainee failed to receive a sufficient mental
health screening. See id. 49:14–21, 64:12–17. He admitted he was not familiar with the panoply
of ways the JTDC conducts mental health screening on intake and that he had not seen documents
the JTDC used for this purpose both regularly and during filming. See id. 45:12–23.

                                                  37
 Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 43 of 46 PageID #:3988



       Defendants’ motion to deny class certification discussed in detail cases such as Harper,

where the Seventh Circuit addressed predominance in the context of allegedly unconstitutional

detention after bond had been posted and held that individual questions predominated, and Portis

v. City of Chicago, Ill., 613 F.3d 702, 705 (7th Cir. 2010), where the Court similarly held that

“because one detainee’s circumstances differ from another’s, common questions do not

predominate and class certification is inappropriate.” Plaintiffs’ brief ignored Portis, and their

only answer to Harper was to return to their standard crutch of wrongly asserting that the

government had no legitimate purpose for allowing filming in this case. See Pl. Mem. at 30 & n.8.

This puts Plaintiffs’ case on all fours with Phillips, where the Seventh Circuit reaffirmed the heavy

burden that a conditions-of-detention plaintiff must meet in seeking class certification. Plaintiffs

here cannot meet that burden.

       (c)     Plaintiffs Cannot Satisfy Rule 23(b)(1)(B)

       “In Ortiz, the Supreme Court cautioned strongly against overuse of (b)(1) classes.” Spano

v. The Boeing Co., 633 F.3d 574, 587 (7th Cir. 2011), citing Ortiz, 527 U.S. at 841–48. Where a

plaintiff premises a proposed Rule 23(b)(1)(B) non-opt-out class on “actions charging a breach of

trust by a fiduciary,” the breach must have “similarly affect[ed] the members of a large class of

beneficiaries,” such that “an individual adjudication by [any] class member” must effectively

resolve the claim for all. Nistra v. Reliance Trust Co., No. 16 C 4773, 2018 WL 835431, at *3

(N.D. Ill. Feb. 13, 2018); see also Neil v. Zell, 275 F.R.D. 256, 268 (N.D. Ill. 2011) (Pallmeyer,

J.) (“a victory on these claims by one plan member would necessarily be a victory for all plan

members”). Here, as shown above, adjudication of T.S.’s claim will not even affect the outcome

of Q.B.’s claim, must less that of any other detainee.

       Neither T.S. nor Q.B. alleges any actual damages in this case. Nor do they allege that

Defendants lack monetary resources. Plaintiffs’ citation to Rule 23(b)(1)(B) as an alternative


                                                 38
 Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 44 of 46 PageID #:3988



method of class certification, therefore, is curious and wrong. The “paradigm case” for Rule

23(b)(1)(B) certification is one involving a limited and identifiable pool of funds, which this case

does not involve. Oshana v. Coca-Cola Bottling Co., 225 F.R.D. 575, 584 (N.D. Ill. 2005), aff’d

sub nom. Oshana v. Coca-Cola Co., 472 F.3d 506 (7th Cir. 2006). The Advisory Committee Notes

to Rule 23(b)(1)(B) discuss situations such as actions by shareholders to compel the declaration of

a dividend, or when claims are made by numerous persons against a limited fund that could not

satisfy all claims. None of those circumstances apply here.

                                         CONCLUSION

       For the above reasons, Defendants respectfully request that the Court grant their Motion to

Deny Class Certification.

Date: June 18, 2019                   Respectfully Submitted,


                                     By: /s/ Danielle A. Mikhail
                                        Francis J. Catania
                                        Danielle Mikhail
                                        Cook County State’s Attorney’s Office
                                        500 Daley Center
                                        50 West Washington
                                        Chicago, IL 60602
                                        312-603-3373
                                        francis.catania@cookcountyil.gov
                                        danielle.mikhail@cookcountyil.gov

                                         Attorneys for Defendant the County of Cook, Illinois

                                     By: /s/Joi Kamper
                                        Joi Kamper
                                        Lyle Kevin Henretty
                                        Cook County State’s Attorney
                                        69 W Washington, Suite 2030
                                        Chicago, IL 60602
                                        312-603-1434
                                        joi.kamper@cookcountyil.gov
                                        lyle.henretty@cookcountyil.gov

                                         Attorneys for Defendant Leonard Dixon


                                                39
Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 45 of 46 PageID #:3988




                             By: /s/ Michael Dierkes
                                Michael Dierkes
                                Illinois Attorney General’s Office
                                General Law Bureau
                                100 West Randolph Street
                                13th Floor
                                Chicago, IL 60601
                                312.814.3672
                                mdierkes@atg.state.il.us
                                Attorney for The Chief Judge of the Circuit Court of
                                Cook County in his official capacity




                                       40
 Case: 1:16-cv-08303 Document #: 248 Filed: 06/18/19 Page 46 of 46 PageID #:3988



                               CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that the foregoing Government Defendants’

Memorandum of Law in Opposition to Plaintiffs’ Motion for Class Certification and Reply

Memorandum in Support of Defendants’ Motion to Deny Class Certification was served on all

counsel of record pursuant to the Court’s ECF system on this 18th day of June, 2019.



                                    By: /s/ Danielle A. Mikhail




                                              41
